DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-11, and 13-18 are  allowed.
The following is an examiner’s statement of reasons for allowance: Wu and Dai appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1 and 10, Wu discloses a method related to gaze tracking via image data. The method comprising detecting in the image data facial features of a human subject, determining an eye rotation center based upon the facial features using a calibrated face model, determining the gaze direction based upon the visual axis, and providing an output based upon the gaze direction. Dai discloses a method and device for head pose estimation comprising: acquiring a frame of three-dimensional image, detecting the frame three-dimensional image satisfies a predetermined condition, and determining when the distance of the standard head model point cloud with the frame which is a target of the three-dimensional image space conversion parameter of the point cloud between minimum time, and according to the space conversion parameter determining the head pose. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, an illuminant and a light source each respectively configured to emit light for a preset time period, wherein the preset time period occurs periodically; associate the captured 2D image with the captured 3D image information corresponding to the captured 2D image by associating frame information of the captured 2D image with frame information of the captured 3D image information based on the captured images of the light source.
Claims 2 and 4-9 are dependent upon claim 1. Claims 11 and 13-18 are dependent upon claim 10. These claims are allowable for at least the same reasons given for independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664